Exhibit 10.35
INDEMNIFICATION PRIORITY AND INFORMATION SHARING AGREEMENT
     This INDEMNIFICATION PRIORITY AND INFORMATION SHARING AGREEMENT, dated as
of November 1, 2009 (this “Agreement”), between the management companies and
other entities set forth on Annex II (the “Management Companies”), and HCA,
Inc., a Delaware corporation (the “Company”).
     WHEREAS, the Company has entered into one or more monitoring, stockholder,
indemnification and other agreements (any such agreement or agreements,
collectively, the “Company Indemnification Agreements”) providing for, among
other things, the indemnification of and advancement of expenses incurred by the
funds set forth on Annex I (the “Funds”), the Management Companies, and their
respective directors, members, managers, partners, affiliates and controlling
persons for certain matters described therein (the Funds, the Management
Companies and their respective directors, members, managers, partners,
affiliates and controlling persons, collectively, the “Sponsor Indemnified
Parties”);
     WHEREAS, one or more executives of the Management Companies or their
respective affiliates may serve as a directors, officers or consultants of the
Company and one or more other persons (who are not executives of the Management
Companies or their respective affiliates) may serve as a directors, officers or
consultants of the Company as an appointee or designee of the Funds or the
Management Companies (any such person or persons, the “Designated Directors”);
     WHEREAS, the Designated Directors may have entered into indemnification
agreements with the Company providing for indemnification and advancement of
expenses for the Designated Directors in connection with their service as a
director of the Company and the Designated Directors may, in their capacities as
directors of the Company, be indemnified and/or entitled to advancement of
expenses under the Company’s certificate or articles of incorporation, by-laws,
limited liability company operating agreement, limited partnership agreement or
other organizational documents (in each case, a “Company Director Indemnity”);
     WHEREAS, the Funds, the Management Companies and/or their respective
affiliates and controlling persons (in this capacity, collectively, the “Sponsor
Indemnitors”) have (i) entered into one or more limited partnership agreements,
limited liability company operating agreements and other agreements or
arrangements, (ii) certificates and articles of incorporation, by-laws, and
other organizational documents and (iii) obtained insurance (any such
agreements, documents or insurance, collectively, the “Sponsor Indemnification
Agreements”), in each case, providing for, among other things, indemnification
of and advancement of expenses for the Designated Directors designated by such
Sponsor Indemnitor for, among other things, the same matters that are subject to
indemnification and advancement of expenses under the Company Indemnification
Agreements and the Company Director Indemnity; and
     WHEREAS, the Company, the Funds and the Management Companies wish to
clarify certain matters regarding the indemnification and advancement of
expenses provided under the Company Indemnification Agreements and the Company
Director Indemnity as it relates to the indemnification and advancement of
expenses provided for under the Sponsor Indemnification Agreements.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the foregoing recitals and the premises
hereinafter set forth, the Company, the Funds and the Management Companies
hereby agree as follows.
     1. The Company hereby acknowledges and agrees that the obligation of the
Company under either any Company Indemnification Agreements or the Company
Director Indemnity to indemnify or advance expenses to any Designated Director
for the matters covered thereby shall be the primary source of indemnification
and advancement of such Designated Director in connection therewith and any
obligation on the part of any Sponsor Indemnitor under any Sponsor
Indemnification Agreement to indemnify or advance expenses to such Designated
Director shall be secondary to the Company’s obligation and shall be reduced by
any amount that the Designated Director may collect as indemnification or
advancement from the Company. In the event that the Company fails to indemnify
or advance expenses to a Designated Director as required or contemplated by any
Company Indemnification Agreement or Company Director Indemnity (such amounts,
the “Unpaid Director Indemnity Amounts”) and any Sponsor Indemnitor makes any
payment to such Designated Director in respect of indemnification or advancement
of expenses under any Sponsor Indemnification Agreement on account of such
Unpaid Director Indemnity Amounts, such Sponsor Indemnitor shall be subrogated
to the rights of such Designated Director under any Company Indemnification
Agreement or Company Director Indemnity, as the case may be, in respect of such
Unpaid Director Indemnity Amounts.
     2. The Company hereby agrees that, to the fullest extent permitted by
applicable law, its obligation to indemnify Sponsor Indemnified Parties under
the Company Indemnification Agreements shall include any amounts expended by any
Sponsor Indemnitor under the Sponsor Indemnification Agreements in respect of
indemnification or advancement of expenses to any Designated Director in
connection with litigation or other proceedings involving his or her service as
a director of the Company to the extent such amounts expended by such Sponsor
Indemnitor are on account of any Unpaid Director Indemnity Amounts.
     3. The Company hereby agrees that it will not amend any Company Director
Indemnity as in effect on the date hereof to alter the rights of any Designated
Director in any manner that would alter any Designated Director’s rights with
respect to conduct pre-dating the date of any such amendment without the consent
of each of the Management Companies.
     4. The Company hereby consents to (i) the Designated Directors sharing any
information such Designated Directors receive in their capacity as directors of
the Company and (ii) representatives of the Management Companies sharing any
information sent to such representatives by or on behalf the Company, in either
case, with officers, directors, members, employees and representatives of such
Management Company and its affiliates (other than portfolio companies) provided
that such Management Company maintain internal procedures with respect to the
use and safekeeping of such information.
     5. Except as otherwise provided herein, this Agreement may be amended or
modified only by a writing executed by each of the parties hereto.

2



--------------------------------------------------------------------------------



 



     6. The provisions of this Agreement shall inure to the benefit and be
binding upon the parties hereto and (i) the provisions of Section 3 shall inure
to the benefit of the Designated Directors and (ii) all of the provisions of
this Agreement shall inure to the benefit of the Funds, all of whom are intended
to be third party beneficiaries hereof.
     7. This Agreement shall be governed by and construed in accordance with the
laws of the state of incorporation of the Company regardless of the law that
might be applied under principles of conflict of laws to the extent such
principles would require or permit the application of the laws of another
jurisdiction. No suit, action or proceeding with respect to this Agreement may
be brought in any court or before any similar authority other than in a court of
competent jurisdiction in the state of incorporation of the Company, and the
parties hereto hereby submit to the exclusive jurisdiction of such courts for
the purpose of such suit, proceeding or judgment. Each party irrevocably waives
trial by jury in any legal action or proceeding in relation to this Agreement
and for any counterclaim therein.
     8. Wherever possible, each provision of this Agreement shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.
     9. This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, and all of which together shall constitute
one and the same instrument. A signature of a party transmitted by facsimile or
other electronic means shall constitute an original for all purposes.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date set forth in the first paragraph hereof.

            KOHLBERG KRAVIS ROBERTS & CO. L.P.
      By:   /s/ David Sorkin         Name:   David Sorkin        Title:  
Member     

            BAIN CAPITAL PARTNERS, LLC
      By:   /s/ Christopher Gordon         Name:   Christopher Gordon       
Title:   Managing Director     

            MERRILL LYNCH GLOBAL PRIVATE EQUITY, INC.
      By:   /s/ Christopher Birosak         Name:   Christopher Birosak       
Title:   Vice President and Managing Director     

            FRISCO, INC.
      By:   /s/ Patricia C. Frist         Name:   Patricia C. Frist       
Title:   Authorized Person     

            FRISCO PARTNERS
      By:   /s/ Thomas F. Frist, Jr.         Name:   Thomas F. Frist, Jr.       
Title:   Authorized Person     

            HCA INC.
      By:   /s/ R. Milton Johnson         Name:   R. Milton Johnson       
Title:   Executive Vice President & Chief Financial Officer   

4



--------------------------------------------------------------------------------



 



         

ANNEX II — MANAGEMENT COMPANIES AND OTHER ENTITIES
Kohlberg Kravis Roberts & Co. L.P.
Bain Capital Partners, LLC
Merrill Lynch Global Private Equity, Inc.
Frisco, Inc.
Frisco Partners

 